DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the amendment filed June 25, 2021.  Claims 1-5 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2021, has been considered by the Examiner.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson (US 2014/0255003 A1).

Regarding claims 1 and 5, Abramson discloses a method of providing video search information to a client by a server, the method comprising: 
generating a product database including image feature information of a predetermined product and a label corresponding to the image feature information of the product (Abramson:  Figure 1 - item information database 116); 
receiving a query generated using a video from the client (Abramson:  paragraph [0033] - The pausing of the video can be interpreted (e.g., by request component 104 and/or analysis component 106) as a request for additional information about one or more items mentioned or presented in the video at or around the pause point (e.g., 1:14:01));
analyzing the query (Abramson:  paragraph [0115] - In another example, the association component 108 can at this time perform a query against one or more internal (e.g., item information database 118) or external (external information source/system 132) data sources to retrieve the additional information);
when the query includes an object to be searched for, to which a label is attached, based on a result of the analysis of the query (Abramson:  F paragraph [0082] - The metadata analysis component 214 is configured to analyze metadata associated with a media item to facilitate identifying user interest items in the media item. According to this aspect, a video provided by a media provider can include various degrees and types of metadata embedded therein (or otherwise associated therewith) that can facilitate identifying user interest items in the video. For example, a video can include metadata tags that tag user interest items a video producer considers relevant to a user. In another example, metadata tags can be embedded in video that include various descriptors about an items. For example, the metadata tags can describe what the user interest item is, how often it appears, a frame at which the item appears, a coordinate location of a video screen at which the item appears, a duration of how many seconds the items appears in a frame, a brand of the item, a relative importance of the item with respect to other user interest items, and etc);
searching for product information corresponding to the label attached to the object to be searched for or image feature information of the object to be searched for in the product database (Abramson:  Figure 10);
transmitting the search result to the client (Abramson:  Figure 9 - present information to a user in repsponse to a request 908).

Regarding claim 2, Abramson discloses all of the limitations as noted above in claim 1.  Abramson further discloses when the query includes at least one of a video frame, an image in one area included in the video frame, or a first object to which no label is attached, based on a result of the analysis of the query, extracting, as an object to be searched for, one area including image feature information pre-learned as a specific object from one of the image frame, the image, and the first object and attaching a label corresponding to the image feature information to the object to be searched for (Abramson: paragraph [0033] - The pausing of the video can be interpreted (e.g., by request component 104 and/or analysis component 106) as a request for additional information about one or more items mentioned or presented in the video at or around the pause point (e.g., 1:14:01)). 

Regarding claim 3, Abramson discloses all of the limitations as noted above in claim 1.  Abramson further discloses receiving identification information of a user and a search log of the user from the client, wherein the transmitting of the search result comprises providing the user with product information corresponding to a label included in the search log through the identification information and the search log (Abramson: paragraph [0082] - The metadata analysis component 214 is configured to analyze metadata associated with a media item to facilitate identifying user interest items in the media item. According to this aspect, a video provided by a media provider can include various degrees and types of metadata embedded therein (or otherwise associated therewith) that can facilitate identifying user interest items in the video. For example, a video can include metadata tags that tag user interest items a video producer considers relevant to a user. In another example, metadata tags can be embedded in video that include various descriptors about an items. For example, the metadata tags can describe what the user interest item is, how often it appears, a frame at which the item appears, a coordinate location of a video screen at which the item appears, a duration of how many seconds the items appears in a frame, a brand of the item, a relative importance of the item with respect to other user interest items, and etc).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abramson (US 2014/0255003 A1) in view of Yagnik (US 2010/0008547 A1).  

Regarding claim 4, Abramson discloses all of the limitations as noted above in claim 1.  Abramson does not expressly disclose when the query includes image feature information learned as noise, based on a result of the analysis of the query, excluding the query from a target to be searched for.  Yagnik discloses when the query includes image feature information learned as noise, based on a result of the analysis of the query, excluding the query from a target to be searched for (Yagnik: paragraph [0045] - To reduce the noise, in some embodiments of the present invention, clusters having less than a predetermined number of facial images may be discarded).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Abramson to have included when the query includes image feature information learned as noise, based on a result of the analysis of the query, excluding the query from a target to be searched for, as taught by Yagnik because it would reduce and eliminate noise (Yagnik: paragraph [0045]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-892 Reference U discloses Efficient visual search of videos.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625